Citation Nr: 1603951	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for traumatic brain injury (TBI), currently 10 percent disabling. 

2. Entitlement to an increased rating for headaches associated with TBI, currently noncompensable from December 7, 2010, 30 percent from October 20, 2014, and noncompensable from May 14, 2015. 

3. Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to October 1953 and from April 1954 to April 1955.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the rating for a TBI at 10 percent. In May 2013, the RO assigned a separate noncompensable evaluation for headaches associated with the TBI. In May 2015, the RO awarded an increased rating to 30 percent for the headaches effective October 20, 2014, and assigned a 0 percent rating effective May 14, 2015. 

In July 2010, the Board remanded the Veteran's claim for a Travel Board hearing. The Veteran appeared and testified at a December 2010 hearing at the St. Petersburg RO. The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In January 2011 and in July 2011, the Board remanded the Veteran's claim for new VA examinations. Although adequate VA examinations have been performed, no supplemental statement of the case (SSOC) has been issued since May 2012. See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds 38 U.S.C.A. § 7105(e) does not apply here and the most recent informal hearing presentation did not waive the evidence in the file. Several new VA examination reports (see April 2013 and May 2015 examination reports) have been added to the file since the last SSOC. A remand is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

